Title: From John Adams to New Jersey Legislature, 26 February 1799
From: Adams, John
To: New Jersey Legislature


To the Legislature of the State of New JerseyGentlemen
Phyladelphia February 26 1799

I thank you for your Address of the Twentieth of this Month, transmitted according to your request by your worthy Governor and presented to me by your senators and Representatives in Congress.
The Conduct of France towards the United States which you describe with such Energy of Language and Dignity of sentiment is capable of no Justification Extenuation or Apology, that I can imagine: and not only rendered necessary all the Measures of Defence which have been adopted, but would have justified more open and declared Hostilities. Every War however that would might be just, may not always be necessary. We have hitherto proceeded no farther than We have been compelled by indispensable Necessity: and if the Conduct of France should render a further Prosecution of Hostilities unnecessary they will not be further prosecuted. At present however We ought not to unstring a Bow or relax a Fibre.
The Insult and Outrage committed against our national Flagg, by a superiour Force in the service of another Power, I have always imputed to the Indiscretion of a particular officer, and have hitherto no reason to doubt but that officer and all others in the same service if any there should be who want the Lessen  stand in need of the Lesson will be taught a different Conduct in future by their sovereign. Your approbation of my Conduct on that occasion does me great honor.
Every Testimonial I receive from New Jersey comes to me with a particular Recommendation. The Honor of this Address from the Legislature, deserves my particular Special Acknowledgments, and your  kind Wishes for my health and Happiness, are returned reciprocated by mine for yours with great sincerity

John Adams